UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6117



RUBIN THOMPSON, JR.,

                                              Plaintiff - Appellant,

          versus


RICHLAND COUNTY DETENTION CENTER; RICHLAND
COUNTY DETENTION CENTER ADMINISTRATION; RICH-
LAND COUNTY MEDICAL DIVISION,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenwood. David C. Norton, District Judge.
(CA-00-276-9)


Submitted:   April 12, 2001                 Decided:   April 18, 2001


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rubin Thompson, Jr., Appellant Pro Se. William Henry Davidson, II,
Matthew Blaine Rosbrugh, DAVIDSON, MORRISON & LINDEMANN, P.A.,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rubin Thompson, Jr., appeals the district court’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Thompson v. Richland County Det. Ctr.,

No. CA-00-276-9 (D.S.C. Dec. 12, 2000).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2